Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 09/27/2022.This communication is considered fully responsive and sets forth below:
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 09/27/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1,4-10,14,16-22,24 and 27 , 14 and 27are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al US 2020/0092813 A1 

Regarding claim 1, KIM et al US 2020/0092813 A1 discloses a method for monitoring physical downlink control channel (PDCCH) ([0009] disclose a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH)), comprising: 												receiving at a user equipment (UE) a search space set (SSS) from a base station (BS) ([0102]- [0103] discuss the BS configures the UE with one or more search space sets), [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted),										wherein the SSS configures one or more PDCCH monitoring occasions([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS),; 			receiving from the BS a start triggering signal[0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE); and 							monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal); [0229] the time gap is defined from the last symbol (or slot) of the detected WUS to a first symbol (or slot) of the first PDCCH occasion monitored by the UE) to an end time that is provided by the BS  [0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE may perform monitoring on the PDCCH after Tgap   (i.e.  first time offset) after detection of the WUS until detecting the MTS)     or    determined based on a predefined rule, 	
wherein the first time offset is determined based on a predefined rule [0228]-[0229] discloses  time gap Tgap   (i.e.  first time offset) is required between when a moment when the WUS is detected and a moment when the PDCCCH monitoring is started. wherein Tgap (i.e.  first time offset) is determined to be a time gap from the last symbol (or slot) of the detected WUS (i.e. start triggering signal) to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (i.e. predefined rule). Thus, the UE performs monitoring on PDCCH occasions that exist after Tgap after detection of the WUS).
Regarding claim 14, KIM et al US 2020/0092813 A1 discloses an apparatus (fig. 11 and [0296] the UE), comprising:
receiving circuitry (see fig. 11 and [0296] transceiver 1102 ) configured to			receive from a BS a search space set (SSS)([0102]-[0103] discuss the BS  configures the UE with one or more search space sets),  [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted), and 				a start triggering signal[0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE), 
wherein the SSS configures one or more physical downlink control channel (PDCCH) monitoring occasions ([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS); and 
processing circuitry (see fig. 11 and [0296] the processor 1101) configured to monitor PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal(see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap   (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal ); [0229] the time gap  is defined from the last symbol (or slot) of the detected WUS  to a first symbol (or slot) of the first PDCCH occasion monitored by the UE)  to an end time that is provided by the BS [0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE may perform monitoring on the PDCCH after Tgap   (i.e.  first time offset) after detection of the WUS until detecting the MTS)        or determined based on a predefined rule, 
wherein the first time offset is determined based on a predefined rule ([0228]-[0229] discloses  time gap Tgap   (i.e.  first time offset) is required between when a moment when the WUS is detected and a moment when the PDCCCH monitoring is started. wherein Tgap (i.e.  first time offset) is determined to be a time gap from the last symbol (or slot) of the detected WUS (i.e. start triggering signal) to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (i.e. predefined rule). Thus, the UE performs monitoring on PDCCH occasions that exist after Tgap after detection of the WUS).
Regarding claim 27, KIM et al US 2020/0092813 A1 discloses a  method for monitoring physical downlink control channel (PDCCH) ([0009] disclose a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH)), comprising: 												receiving at a user equipment (UE) a search space set (SSS) from a base station (BS) ([0102]- [0103] discuss the BS configures the UE with one or more search space sets), [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted), 										wherein the SSS configures one or more PDCCH monitoring occasions([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS); 			receiving from the BS a start triggering signal[0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE); and 						monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal); [0229] the time gap is defined from the last symbol (or slot) of the detected WUS to a first symbol (or slot) of the first PDCCH occasion monitored by the UE) to an end time that is determined by a predefined rule[0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE  performs monitoring on the PDCCH after Tgap   (i.e.   offset) after detection of the WUS until detecting the MTS (i.e. a predefined rule).

Regarding claims 4 and 16, KIM discloses all the features with respect to the claims 1 and 14, respectively.
KIM further discloses wherein the start triggering signal is a downlink control information (DCI)[0222] discuss the UE may perform monitoring on the WUS when no DCI is detected),[0224] discuss when the WUS (i.e.  start triggering signal) is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS in particular time duration Tduration after a particular time gap Tgap after detecting the WUS. (examiner’s note: detecting dci in the WUS is the start triggering signal) and [0015] discloses WUS is included in DCI.


Regarding claims 5 and 17, the combination of KIM and TANG discloses all the features with respect to the claims 1 and 14, respectively.
KIM further discloses wherein the start triggering signal is indicated by a downlink control information (DCI)
[0222] discuss the UE may perform monitoring on the WUS when no DCI is detected), and [0224] discuss when the WUS (i.e.  start triggering signal) is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS in particular time duration Tduration after a particular time gap Tgap after detecting the WUS. [0015] discloses WUS is included in DCI.

Regarding claims 6 and 18, the combination of KIM and TANG discloses all the features with respect to the claims 1 and 14, respectively.
KIM further discloses wherein the SSS is configured with a search space type, and monitoring PDCCH according to the SSS during the time window is performed based on the search space type [0261] discus The WUS may be associated with a search space set among all the configured search space sets, which has the search space type set to type-3 CSS or USS. The UE may detect the WUS, and perform monitoring on a PDCCH occasion corresponding to the search space set with the search space type set to the type-3 CSS or USS that exists in the particular time duration Tduration after the particular time gap Tgap after detection of the WUS.

Regarding claims 7 and 19, the combination of KIM and TANG discloses all the features with respect to the claims 1 and 14, respectively.
KIM further discloses receiving from the BS an end triggering signal, wherein the end time is a second time offset after the end triggering signal [0283]-[0285] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, for example , the UE may detect the first WUS, and perform monitoring on PDCCH in the duration Tduration  (i.e . first time window)  after Tgap   (i.e. first time offset) , and When detecting the second WUS( i.e. end triggering signal) during the duration Tduration ( i.e. first time window), the UE change configuration information-1 indicated in the WUS detected for the first time  which may correspond to Tgap(i.e. first time offset), Tduration  (i.e. first time window), to configuration information-2 indicated in the WUS detected for the second time (e.g., Tgap,2 (i.e.  end time= second time offset), Tduration,2 (i.e. a second time window) and newly apply the configuration information-2, [0254] where The UE may perform monitoring on the PDCCH after Tgap after detection of the WUS.
Regarding claims 8 and 20, KIM discloses all the features with respect to the claims 7 and 19, respectively.
KIM further discloses wherein the second time offset is determined based on the predefined rule ([0228]-[0229] discloses  time gap Tgap   (i.e.  offset) is required between when a moment when the WUS is detected and a moment when the PDCCCH monitoring is started. wherein Tgap (i.e.   offset) is determined to be a time gap from the last symbol (or slot) of the detected WUS (i.e. start triggering signal) to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (i.e. predefined rule). Thus, the UE performs monitoring on PDCCH occasions that exist after Tgap after detection of the WUS).

Regarding claims 9 and 21, KIM discloses all the features with respect to the claims 7 and 19, respectively.
KIM further discloses wherein the end triggering signal is a downlink control information (DCI) [0283]- [0286] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, [0015] discloses WUS is included in DCI.
Regarding claims 10 and 22, the combination of KIM and TANG discloses all the features with respect to the claims 7 and 19, respectively.
KIM further discloses wherein the start triggering signal is indicated by a downlink control information (DCI)[0283]- [0286] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, [0015] discloses WUS is included in DCI).	
Regarding claim 24, KIM discloses all the features with respect to the claim 14.
KIM further discloses wherein the third time offset is determined based on the predefined rule ([0228]-[0229] discloses  time gap Tgap   (i.e.  offset) is required between when a moment when the WUS is detected and a moment when the PDCCCH monitoring is started. wherein Tgap (i.e.   offset) is determined to be a time gap from the last symbol (or slot) of the detected WUS (i.e. start triggering signal) to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (i.e. predefined rule). Thus, the UE performs monitoring on PDCCH occasions that exist after Tgap after detection of the WUS).

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al US 2020/0092813 A1 in view of TANG US 2020/0229162 A1

Regarding claims 3 and 25, the combination of KIM and TANG discloses all the features with respect to the claims 1 and 14, respectively.
KIM discloses wherein the time window extends from a first slot and/or to a second slot in orthogonal frequency- division multiplexing (OFDM) symbol and  the first slot is different from the second slot [0242] The BS may configure the value of Tduration   (i.e.  time window) for the UE as part of the configuration information for WUS through upper layer signaling, for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a first slot  and  end in another  slot),for example in fig. 2 and [0069]  discuss 10 slots start at slot 0 (first slot)  and  end at slot 9( second slot). Where slot 0 (i.e. First slot) and slot 9(i.e. Second slot) are different, where the slot is defined to have 14 OFDM symbols).
KIM does not explicitly disclose wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot.
TANG US 2020/0229162 A1 discloses in [0138] four slots (i.e. the time window) extends from the first symbol of the first slot to the last symbol of the fourth slot (i.e. symbol of a first slot and/or to a last symbol of a second slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM by incorporating wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot, as taught by TANG, in order to detect the PDCCH (see TANG [0003]).
Claim 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Islam et al US 20200037396 A1.

Regarding claim 11 and 23, the combination of KIM and TANG discloses all the features with respect to the claims 1 and 14, respectively. 
KIM further discloses receiving from the BS a configuration of a timer, 
[0207] discuss The BS may further configure the UE with a time value corresponding to a timer for WUS through upper layer signaling.
KIM does not disclose wherein the end time is a third time offset after the timer expires.  
Islam et al US 20200037396 A1 discloses wherein the end time is a third time offset after the timer expires.  [0120]   discuss upon expiry of a configured timer, UE observes a micro-sleep during active state, wherein GTS signaling may indicate offset (i.e. a third time offset) to start location of sleep duration and/or sleep duration. Where GTS signaling trigger micro-sleep may indicate UE to not monitor for following N=>1 PDCCH monitoring occasions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of KIM and TANG by incorporating wherein the end time is a third time offset after the timer expires, as taught by Islam, in order to in order to conserve battery power (see Islam [0003]).

Regarding claim 12, the combination of KIM and Islam discloses all the features with respect to the claim 11.
KIM further discloses wherein the third time offset is determined based on the predefined rule ([0228]-[0229] discloses  time gap Tgap   (i.e.  offset) is required between when a moment when the WUS is detected and a moment when the PDCCCH monitoring is started. wherein Tgap (i.e.   offset) is determined to be a time gap from the last symbol (or slot) of the detected WUS (i.e. start triggering signal) to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (i.e. predefined rule). Thus, the UE performs monitoring on PDCCH occasions that exist after Tgap after detection of the WUS).

Response to Remarks/Arguments
Applicant’s argument:
Applicant argued that the references cited  Kim, Tang and Islams, either alone or in combination, fail to disclose or suggest “a method for monitoring physical downlink control channel (PDCCH), comprising: receiving at a user equipment (UE) a search space set (SSS) from a base station (BS), wherein the SSS configures one or more PDCCH monitoring occasions; receiving from the BS a start triggering signal; and monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal to an end time that is provided by the BS or determined based on a predefined rule, wherein the first time offset is determined based on a predefined rule, as recited in independent claims 1 and 14, respectively.											-The application further argue that the reference cited fail to disclose or suggest “a method for monitoring physical downlink control channel (PDCCH),comprising: receiving at a user equipment (UE) a search space set (SSS) from a base station(BS), wherein the SSS configures one or more PDCCH monitoring occasions; receiving from the BS a start triggering signal; and monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal to an end time that is determined by a predefined rule”, as recited in independent claim 27.

Examiner’s answer:
-Applicant’s argument with respect to the pending claims have been fully considered. Examiner respectfully disagree with the applicant for the following reason:
The reference KIM et al US 2020/0092813 A1 discloses the limitation of the claims as follow 
KIM et al US 2020/0092813 A1 discloses a method for monitoring physical downlink control channel (PDCCH) ([0009] disclose a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH)), comprising: 		receiving at a user equipment (UE) a search space set (SSS) from a base station (BS) ([0102]- [0103] discuss the BS configures the UE with one or more search space sets), [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted),											wherein the SSS configures one or more PDCCH monitoring occasions([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS),; 			receiving from the BS a start triggering signal[0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE); and monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal); [0229] the time gap is defined from the last symbol (or slot) of the detected WUS to a first symbol (or slot) of the first PDCCH occasion monitored by the UE) to an end time that is provided by the BS  [0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE may perform monitoring on the PDCCH after Tgap   (i.e.  first time offset) after detection of the WUS until detecting the MTS)     or    determined based on a predefined rule, 	
wherein the first time offset is determined based on a predefined rule [0228]-[0229] discloses  time gap Tgap   (i.e.  first time offset) is required between when a moment when the WUS is detected and a moment when the PDCCCH monitoring is started. wherein Tgap (i.e.  first time offset) is determined to be a time gap from the last symbol (or slot) of the detected WUS (i.e. start triggering signal) to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (i.e. predefined rule). Thus, the UE performs monitoring on PDCCH occasions that exist after Tgap after detection of the WUS)”, as cited in claim 1.

-Furthermore, KIM et al US 2020/0092813 A1 discloses the method of the claim 27 as follow:
 a  method for monitoring physical downlink control channel (PDCCH) ([0009] disclose a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH)), comprising: 								receiving at a user equipment (UE) a search space set (SSS) from a base station (BS) ([0102]- [0103] discuss the BS configures the UE with one or more search space sets), [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted), 										wherein the SSS configures one or more PDCCH monitoring occasions([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS); 			receiving from the BS a start triggering signal[0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE); and 						monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal); [0229] the time gap is defined from the last symbol (or slot) of the detected WUS to a first symbol (or slot) of the first PDCCH occasion monitored by the UE) to an end time that is determined by a predefined rule[0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE  performs monitoring on the PDCCH after Tgap   (i.e.   offset) after detection of the WUS until detecting the MTS (i.e. a predefined rule).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 14 recite features analogous to those of Claim 1, the cited passages teach independent claims 14, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478